        Case 1:19-cv-00027-SWS Document 11 Filed 02/26/19 Page 1 of 3




Thomas E. Lubnau
LUBNAU LAW OFFICE, PC
PO Box 1028
Gillette, Wyoming 82717
Phone: (307) 682-1313
Fax: (307) 682-9340
Email: tom@etseq.com

Philip A. Nicholas
NICHOLAS & TANGEMAN, LLC
PO Box 928
Laramie, Wyoming
Phone: (307) 742-7140
Fax: (307) 742-7160
Email: nicholas@wyolegal.com

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF WYOMING

 ROBERT ALLEN HARVEY and ELAINE                                        )
 HARVEY,                                                               )
      Plaintiffs,                                                      )      CIVIL ACTION
                                                                       )      NO. 19-cv-27
 vs.                                                                   )
                                                                       )
 HALLIBURTON ENERGY SERVICES, INC.,                                    )
      Defendant.                                                       )

              PLAINTIFF’S RESPONSE AND OPPOSITION
  TO DEFENDANT’S MOTION TO COMPEL ARBITRATION AND DISMISS, OR IN
            THE ALTERNATIVE, TO STAY THE PROCEEDINGS


        Plaintiffs Robert Allen Harvey and Elaine Harvey oppose Defendant’s Motion to Compel

Arbitration and Dismiss, or in the Alternative, to Stay the Proceedings on the basis that:

                1.       Defendant Halliburton, Inc (“Halliburton”) seeks to compel

        arbitration under a unilaterally imposed Dispute Resolution Plan” (“DRP”);

                2.      Defendant seeks to impose the DRP upon Mr. Harvey, who was an at

        will employee, by showing that they mailed the plan to his personal residence well

        after his employment began, which did not constitute a valid offer;

                                                Page 1
       Case 1:19-cv-00027-SWS Document 11 Filed 02/26/19 Page 2 of 3




              3.      Halliburton concedes it did not provide the plan to Mr. Harvey at the

       time of his initial employment, and that it has no evidence that Mr. Harvey read or

       agreed to the DRP Halliburton’s request because there was and is no agreement

       between the parties to enforce;

              4.      Halliburton fails to show that it provided adequate consideration to

       unilaterally amend Mr. Harvey’s at will employment relationship with the Company;

       and

              5.      The BRP plan does not apply to Ms. Harvey.

       This response and opposition is supported by the following:

       1.     Plaintiffs’ Brief in Opposition to Defendant’s Motion to Compel Arbitration

and Dismiss, or in the Alternative, to Stay the Proceedings filed this same date;

       2.     The Declaration of Robert Allen Harvey attached hereto as Exhibit RAH-1

which includes the following attachments:

              Exhibit A:     Documents provided by Halliburton on Termination

              Exhibit B:     October 30, 2017 Request for arbitration agreement

              Exhibit C:     December 11, 2107 Determination

              Exhibit D:     Proposed Conciliation Agreement

              Exhibit E:     December 19, 2017 Halliburton Response to Lubnau Letter

              Exhibit F:      January 9, 2018 Acceptance of Conciliation Amount

              Exhibit G:     February 26, 2018 Hallibuton rejection of effort to conciliate

              Exhibit H:     March 1, 2018 WFEP Final Determination

              3.      The documents filed by Halliburton as Docket Document 7.

                                            Page 2
        Case 1:19-cv-00027-SWS Document 11 Filed 02/26/19 Page 3 of 3




       Wherefore, Plaintiff moves that Court deny Defendant’s motion and direct that this

matter proceed to a jury trial.


       Dated: February 26, 2019.

                                               ___/s/ Philip A. Nicholas____________
                                               Philip A. Nicholas, No. 5-1785
                                               Meggan J. Nicholas, No. 7-4856
                                               NICHOLAS & TANGEMAN, LLC
                                               170 North Fifth Street
                                               Laramie, WY 82073-0928
                                               Tel: (307) 742-7140 - Fax: (307) 742-7160

                                               Thomas E. Lubnau
                                               LUBNAU LAW OFFICE, PC
                                               PO Box 1028
                                               Gillette, Wyoming 82717
                                               Phone: (307) 682-1313
                                               Fax: (307) 682-9340

                                               Attorneys for Plaintiffs

                                  CERTIFICATE OF SERVICE

        I hereby certify that, on February 26, 2018 I electronically transmitted the foregoing
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to all registered
counsel of record.
                                                       /s/ Philip A. Nicholas




                                               Page 3
